FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
             AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                                  ACCORDANCE WITH RULE 221, Pa.R.D.E.




New




Name Change
         -
667 First Federal Bank of the Midwest    - Change to 667 -   Premier Bank



Platinum Leader Change
58   -
     Fulton Bank - Remove



Correction




Removal




                                                                            Submitted: 7/31/2020